Title: Abigail Adams to Mary Smith Cranch, 15 March 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					
						my Dear sister
						Philadelphia March 15 1800
					
					I find the best time for writing, is to rise about an hour earlier than the rest of the family; go into the Presidents Room, and apply myself to my pen. now the weather grows warmer I can do it. His Room in which I now write has three larg windows to the south. the

sun visits it with his earliest beams at the East window, and Cheers it the whole day in winter. all my keeping Rooms are North, but my forenoons are generally Spent in my own Chamber tho a dark one, and I often think of my Sun Shine Cottage at Quincy.
				
				
					
						
							March 18th
						
					
					I was calld from writing on the 15 by a summons below stairs, and have not been able to reassume my pen untill this morning. Yesterday the 17th I received your kind Letter of March 9th. I hope mr Cranch will be able to obtain the appointment he has so much at Heart, but I know not what will be the result of the judiciary Bill which is not yet reported to the House. Congress seem loth to enter upon buisness of the most concequence. some are for postponing this Bill untill the next sessions, which has already Cost much time, and labour of the Committe. they will find themselves much less agreably Situated the next session I presume, besides its being a short one but they have spent much time, and I fear always will upon very trifling buisness— Jacky Randolph & Thomas Nash or Robbins have occupied a whole Month— but whilst there is so great a disposition in the House to let the Jacobins through obsticales in the way of every measure usefull and benificial to the public, and prate whole days, least it should be said that they were affraid to contend with them—much time must & will be waisted—
					I do not regreet that my Nephew is dissapointed, if so he is— I am sure the family connextion could never have proved happy however amiable Ann was, or is, she will be better the wife of any other Man. I never thought it a judicious connextion. oil & water Might as well mix, as the Fathers harmonize, then Boylstone always despiced the ignorance selfishness & want of Breeding in Beals. how was it possible for him, to respect or treat him, as a son ought to treat a Father? Many other things I could add why it was unequal— Ann had been Educated in a different Stile from what she might expect to live— I shall wish her joy more cordially the Wife of mr Prince if they like, or any other Man they chuse. I never want any nearer relationship than that of Neighbour or I know, there was a time I might have had it.—
					I communicated to the President Mr Whitneys desire, and the President says mr Whitney shall have the House and that it shall be put into decent repair— I have directions to write to Dr Tufts upon the subject— the House is to be painted the Garden fence new Sit, and every proper repair made to render it decent & comfortable—but

I am at a loss to know what to do with mr Adamss Books. the furniture belonging to me, I can take away as soon as I can get Room to place it at home; but as the rest part of the House wants the most done to it, that may be accomplishd first. mr Brisler would have his furniture which remains there removed to Mr Mears’s Mrs Mears knows what it is— I heard from mrs smith Yesterday. she says, as her happiness did not consist in the Size of the House in which she lived, it is not essentially diminishd by Removing, from that where she has past the Winter, to a Log Hut that her Disposition is accommodating, that She has always found that she can support herself against the Present, but that in anticipating the future she has much more anxiety— she says there are 13 Hundred Men all in Huts, but so perfectly quiet both by Night and Day that no Noise but that of the Drum & fife is heard amongst them—
					I intend to propose to her passing the summer at Quincy with me. I have not mentiond it to her—
					I am sorry for the distresses misfortunes of my Neighbours— particuliarly so for dr Phips whose situation must be very distressing, with a large Young family Present me kindly to mr & mrs Greenleaf when you see them. their Brother James is here; and has been to see us a number of times. I saw him yesterday walking with miss Allyne, as I was going to return some visits. she is a beautifull figure, and with the assistance of a little Rouge, a beautifull face, which however I think she does not need— He appears as easy, and looks as happy, as tho neither care or sorrow ever approachd his Heart
					Tell miss hazel that she is in so good Hands that I cannot think she wants any advise of mine, as I believe her to be modest diffident & tracktable. it was oweing to a different opinion that I offerd to an other an admonition. the Lay Preacher of Pensilvana who has publishd a peice in Fennos Gazzet of the last week thinks there are some Ladies in this city, who stand in need of admonition, & I fully agree with him. his text, was “In like Manner also, that women adorn themselves in Modest apparel.”— He observes that where the Semblance of Modesty is wanting, there is strong ground to presume the absence of the virtue itself. what shall we say then? is there virtue in the woman who artfully seeks to display the rich luxuriance of natur’s Charms, at the hazard and expence of sporting with all claim to Chaste appearence?—
					The stile of dress which the preacher attacks is really an outrage upon all decency— I will describe it as it has appeard even at the

drawing Room— a sattin peticoat of certainly not more than three breadths gored at the top, nothing beneath but a chimise over this thin coat, a Muslin sometimes, Sometimes a crape made so strait before as perfectly to show the whole form, the arm naked almost to the shoulder and without Stays or Bodice a tight girdle round the waist, and the “rich Luxurience of naturs Charms” without a hankerchief fully displayd. The face a la mode de Paris—Red as a Brick hearth. when this Lady has been led up to Make her curtzey which she does most gracefully it is true— every Eye in the Room has been fixd upon her, and you might litterally see through her— but in this stile of Dress, She has danced nor regarded the splitting out of her scanty coat. upon the occasion, I askd a young Gentleman, if Miss —— was at the dance last Evening. the replie, was yes most wickedly— to do justice to the other Ladies—I cannot accuse them of Such departures from female decorum, but they most of them wear their Cloaths too scant upon the body & too full upon the Bosom for my fancy; not content with the show which nature bestows; they borrow from art, and litterally look like Nursing Mothers— to Disguise the Strait appearence of the Gowns before, those Aprons, which you say look like fig leaves, were adopted— the Mother of the Lady described & sister, being fine women and in the first Rank, are leaders of the fashion—but they show more of the … than the Decent Matron, or the modest woman—
					I am glad to learn that sister Peabody has recoverd her Spirits. she must not be too hard upon Betsy nor forget that she herself was once Young—and possesst a heart as liable to impressions—and as susceptable of the tender passions as any body I can recollect. Betsy has a heridatary spice of the Romantic in her constitution. Guide her right. her heart is good. a cold youth, would be a frozen Age— if she has more pangs in concequence of her disposition she has more pleasures— adieu my dear sister
					I must write to dr Tufts before the post goes out
					affectionatly Your sister
					
						A A
					
				
			